Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continuation sheet
Attachment to Advisory Action
Continuation of 3:
Applicants’ amendments filed 27 November 2020 have been fully considered, however, the amendments have not been entered, as the amendments raise new issues that would require further consideration and search. The claim amendments are not entered and the claims remain rejected for the reasons of record from the Office Action mailed 30 September 2020. Therefore, the suggested amendments does not put the application in condition for allowance.
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because proposed claim amendments change the scope of the claims to an embodiment which has not been previously considered. As such, the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-After Final Consideration Pilot Program practice.


Continuation of 12:
Applicant’s arguments presented on pages 11-14 of the remarks filed on 27 November 2020 regarding the non-entered claim amendments will not be addressed at this time.

Response to Arguments
Specification Objection
Applicant’s arguments, see page 11 of the remarks, filed 27 November 2021, with respect to the specification objection has been fully considered and are persuasive.  

	
Claim Rejections under 35 U.S.C. 103 over Whittier, II et al. (US 6,003,565) and Thomas et al. (US 2014/0272218) or Whittier in view of Thomas and Bihaly (US 2,864,151; “Bihaly”), and both further in view of Ford et al. (US 5,413,149; “Ford”).
Applicant asserts the following arguments addressed below:
Regarding argument (1), on page 12 of the remarks for claim 6, Applicant asserts that nothing within Whittier or Thomas teaches or suggests activateable warp yarns that include multifilaments of non-activateable material coated with activateable coating of adhesive material.
However, the rejection is based on a low melt thermoplastic yarn being twisted over a fiberglass yarn (i.e., thermoplastic yarn covering at least some portion of the fiber glass) as reading on the term “coated.” 
Whittier teaches that the low melt thermoplastic yarn is twisted about the fiberglass yarn in a range of about 1.5 to 4.5 twists per inch, wherein the low melt thermoplastic yarns are to be 
Thomas discloses a heat-fusible yarns (28) to enhance resistance to end-fray during a cutting operation and to provide added surface area coverage, wherein the heat-fusible yarns are served with warp and/or weft yarns ([0031-0032], Figs. 2A to 3C).
Given that the activatable warp yarn is heated and melts, one of ordinary skill in the art would understand that the thermoplastic yarn flows when heated. Thus, the thermoplastic material is further considered to coat once heated and flows over the fiberglass becoming an adhesive material for the textile sleeve. Under broadest reasonable interpretation the rejection is deemed proper and reads on the claimed invention.
Moreover, one of ordinary skill in the art would understand that once the activatable warp yarn is heated, the thermoplastic will melt and coat the fiberglass to cause fusion as taught by both Whittier and Thomas. Additionally, as an alternative teaching, Bihaly discloses a thermoplastic coated over a non-thermoplastic yarn, which is also used for adhesion. 
Furthermore, the term “coated” implies a specific process which would be a product by process limitation. Although Whittier does not explicitly disclose multifilaments of non-activateable material coated with activateable coating of adhesive material, it is established in MPEP 2113 that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a 
Therefore, given that Whitter in view of Thomas or Whittier in view of Thomas and Bihaly as set forth in the Final Office action mailed 30 September 2020, meets the requirements of the claimed textile sleeve. A textile sleeve produced by coating with an activateable coating of adhesive material would be materially indistinguishable from the textile sleeve of the prior art produced by twisting with an activateable coating of adhesive material. Thus, Whitter in view of Thomas or Whittier in view of Thomas and Bihaly clearly meets the requirements of present claim.
Therefore, Whittier teaching the fiberglass yarn is plied or combined with a low melt thermoplastic yarn, and Thomas teaching a low melt heat-fusible yarn served with warp and/or weft yarns is reasonably understood as thermoplastic yarns that melts and coats the fiberglass or the non-low melt material, which reads on an activatable warp yarns include multifilaments of non-activatable material coated with an activatable adhesive material. As such, Applicant’s argument is not found persuasive. 

Regarding argument (2), on page 13 of the remarks for claim 2, Applicant asserts that Whittier does not teach or suggest each of said bundles including a plurality of activated warp yarns arranged in side-by-side abutting relation with one another, each of said bundles being spaced circumferentially from one another by a plurality of said non-activatable warp yarns. 
However, the rejection is based from the combination of Whittier in view of Thomas, wherein the fiberglass/thermoplastic warp yarns are multifilaments comprising fiberglass coated with thermoplastic material. 
Whittier teaches the fiberglass/thermoplastic fibers being separate by the super absorbent yarns as shown in Figure 3 (col. 3, lines 58-63). While the superabsorbent yarns (14) are not activated warp yarns, the superabsorbent yarns (14) are a plurality of non-activatable warp yarns as claimed. The multifilament fiberglass/thermoplastic warp yarns (12, 16) reads on the limitations of the bundles of activated warp yarns arranged in side-by-side abutting relationship with one another, each of said bundles being spaced circumferentially form one another as claimed. Applicant specification discloses in Figures 3A and 3B the described limitation, and Whittier teaches a similar configuration in Figure 3 as claimed by Applicant. 

    PNG
    media_image1.png
    1001
    1092
    media_image1.png
    Greyscale

Figure 3 of Whittier illustrating the woven cable wrap fabric
Applicant has not clearly defined why the multifilament fiberglass/thermoplastic warp yarns spaced by the superabsorbent yarns does not read on the limitations of claim 2, despite being identical or substantially identical to the configuration disclosed and claimed by Applicant. As such, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           
/J.F./
Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/
Primary Examiner, Art Unit 1782